         Case 1:90-cr-00913-LAP Document 597 Filed 08/10/21 Page 1 of 9


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,

                       Plaintiff,
                                                No. 90-CR-913 (LAP)
-against-
                                                        ORDER
BERNARD BARNETT,

                       Defendant.

LORETTA A. PRESKA, Senior United States District Judge:

     Before the Court is Defendant Bernard Barnett’s motion,

pursuant to 18 U.S.C. § 3582(c)(1)(A), for compassionate release

because of the COVID-19 pandemic.          (See dkt. no. 575.)     The

Government opposed the motion, (see dkt. no. 580), and Defendant

replied, (see dkt. no. 581).         Defendant is a 67-year-old, fully

vaccinated inmate serving a life sentence.           For the reasons set

out below, the motion is DENIED.

I.   Background

     Defendant was a member of a drug-trafficking organization,

which distributed heroin, cocaine, and crack cocaine in the

Bronx, Brooklyn, and Manhattan from approximately 1988 until

1990.1    Defendant acted as a supplier to the organization, and he

also distributed substantial quantities of crack and cocaine to

other customers.      On one occasion in 1990, Barnett--while armed


     1 The following facts are drawn from the parties’
submissions and are undisputed unless otherwise stated.              The
parties’ papers draw heavily on Defendant’s Presentence
Investigation Report.
                                       1
         Case 1:90-cr-00913-LAP Document 597 Filed 08/10/21 Page 2 of 9

with an Uzi--searched for a co-defendant in order to collect on

an outstanding heroin debt.        The evidence against Defendant

consisted largely of his own statements recorded by wiretaps or

undercover law enforcement2 as well as items seized from his

home.3    Over the course of the investigation, Defendant

maintained that he was a jewelry dealer and that he did not live

at the residence searched by law enforcement.

     On November 13, 1991, Defendant and a co-conspirator were

charged in a seven-Count indictment.          The Government also filed a

prior felony information regarding one of Defendant’s previous

offenses, thereby triggering increased penalties for Counts One,

Three, and Four.      At trial, Defendant presented three witnesses,

two of whom perjured themselves.           Ultimately, the jury convicted

Defendant of six counts: (1) conspiracy to distribute narcotics,

in violation of 21 U.S.C. §§ 841(b)(1)(A) & 846 (Count One); (2)

possession with intent to distribute crack cocaine, in violation



     2 For example, Defendant admitted to an undercover officer
that he operated as a street manager to a narcotics supplier,
delivering up to one and one-half kilograms of heroin at a time.
Wiretaps also recorded Defendant (1) speaking with co-
conspirators about an undercover agent’s request to buy heroin
and (2) bragging to his co-defendant about making significant
sums of money selling heroin in Baltimore.
     3 A search warrant executed on Defendant’s residence
recovered, inter alia, (1) quantities of both heroin and crack
cocaine; (2) various drug paraphernalia used for preparing,
testing, and packaging drugs for sale; (3) financial records and
other documents, including false IDs as well as false employment
and tax documents; (4) other documents connecting Defendant to
various co-conspirators and undercover law enforcement; and (5)
a 12-gauge shotgun along with several boxes of ammunition.
                                       2
      Case 1:90-cr-00913-LAP Document 597 Filed 08/10/21 Page 3 of 9

of 21 U.S.C. § 841(b)(1)(A) (Count Three); (3) possession with

intent to distribute heroin, in violation of 21 U.S.C

§ 841(b)(1)(C) (Count Four); (4) possession of a firearm in

relation to a drug-trafficking crime, in violation of 18 U.S.C

§ 924(c) (Count Five); (5) possession of a firearm after a felony

conviction, in violation of 18 U.S.C. § 922(g)(1) (Count Six);

and (6) maintaining a place to manufacture and distribute

narcotics, in violation of 21 U.S.C. § 856(a)(1) (Count Seven).

     Under the then-operative Guidelines, the drug quantity

yielded a base offense level of 34.       Defendant also received a

two-point enhancement for obstruction of justice for inducing two

witnesses to commit perjury.      Defendant was deemed a career

offender within the meaning of U.S.S.G. § 4B1.1 because he (1)

was over eighteen at the time he committed his offenses and (2)

had two prior qualifying convictions.       Under the career-offender

Guidelines, Defendant’s base offense level was 37 and his

Criminal History Category was VI, which translated to a

Guidelines range of 360 months to life.        Judge David N. Edelstein

sentenced Defendant to life imprisonment on Counts One and Three,

with concurrent terms of thirty years’ imprisonment on Count

Four, 10 years’ imprisonment on Count Six, twenty years’

imprisonment on Count Seven, and a mandatory five-year

consecutive term of imprisonment on Count Five.         Defendant’s

§ 924(c) conviction and sentence were later vacated pursuant to

Bailey v. United States, 516 U.S. 137 (1995).

                                    3
          Case 1:90-cr-00913-LAP Document 597 Filed 08/10/21 Page 4 of 9

      In December 2020, Defendant filed a request for

compassionate release with the Warden of USP Beaumont, the

facility where he is incarcerated.           The Warden denied the request

on January 22, 2021.        This application for compassionate release

followed.

II.   Applicable Law

      Defendant moves for a reduction of his term of imprisonment

under 18 U.S.C. § 3582(c)(1)(A), as modified by the First Step

Act of 2018, Pub. L. No. 115-391, § 603, 132 Stat. 5194, 5239

(2018).4      Under that provision, the Court may reduce Defendant's

sentence if it finds that (1) “extraordinary and compelling

reasons warrant such a reduction” and (2) “such a reduction is

consistent with applicable policy statements issued by the

Sentencing Commission.”         18 U.S.C. § 3582(c)(1)(A).       The relevant

Guidelines policy statement--Section 1B1.13--counsels that a

reduction also is not proper unless “[t]he defendant is not a

danger to the safety of any other person or to the community.”5

      With respect to the “extraordinary and compelling reasons”

requirement, the application notes to U.S.S.G § 1B1.13 provide



      4A defendant may bring such motion after he “has fully
exhausted all administrative rights to appeal a failure of the
Bureau of Prisons to bring a motion on [his] behalf or the lapse
of 30 days from the receipt of such a request by the warden of
the defendant’s facility, whichever is earlier.” 18 U.S.C.
§ 3582(c)(1)(A).
      5U.S.S.G. § 1B1.13; see also United States v. Jordan, No.
1:19-CR-478-GHW, 2020 WL 4195353, at *2 (S.D.N.Y. July 16, 2020)
(“The relevant policy statement is U.S.S.G. § 1B1.13.”).
                                        4
        Case 1:90-cr-00913-LAP Document 597 Filed 08/10/21 Page 5 of 9

three instances where such reasons may exist: (1) the Defendant

has a terminal illness or serious medical condition that

substantially diminishes his ability care for himself; (2) the

Defendant is at least 65 years old, has served 10 years or 75

percent of his sentence, and is experiencing a serious age-

related decline in health; or (3) the Defendant’s family

circumstances have changed such that the Defendant is the only

available caregiver for a minor child or incapacitated spouse.6

    Under the First Step Act, the Court may exercise its

“discretion in determining what are extraordinary

circumstances.”     United States v. Brooker, 976 F.3d 228, 234 (2d

Cir. 2020).     But a court’s finding such circumstances merely

permits a defendant's release--it does not mandate it.            See,

e.g., United States v. Ebbers, 432 F. Supp. 3d 421, 430

(S.D.N.Y. 2020); United States v. Israel, No. 05-CR-1039 (CM),

2019 WL 6702522, at *11 (S.D.N.Y. Dec. 9, 2019).           Ultimately,

“[t]he defendant has the burden to show he is entitled to a

sentence reduction.”      United States v. Lisi, 440 F. Supp. 3d

246, 249 (S.D.N.Y. 2020).

    Moreover, even if the defendant establishes extraordinary or

compelling circumstances, the Court must still consider the



    6  U.S.S.G. § 1B1.13 app. n.1(A)–(C). The application notes
also allow a catchall condition where, “[a]s determined by the
Director of the Bureau of Prisons, there exists in the
Defendant’s case an extraordinary and compelling reason other
than, or in combination with, the reasons described in
subdivisions (A) through (C).” Id. at app. n.1(D).
                                      5
           Case 1:90-cr-00913-LAP Document 597 Filed 08/10/21 Page 6 of 9

 § 3553(a) sentencing factors “to the extent that they are

 applicable.”       18 U.S.C. § 3582(c)(1)(A).       Those factors include,

 inter alia, “(1) the nature and circumstances of the offense and

 the history and characteristics of the defendant”; (2) “the need

 for the sentence imposed ... to reflect the seriousness of the

 offense, to promote respect for the law, and to provide just

 punishment for the offense”; and (3) “the need for the sentence

 imposed ... to protect the public from further crimes of the

 defendant.”       Id. § 3553(a)(1)-(2).

III.   Discussion

       Although Defendant has properly exhausted his administrative

 remedies,7 the Court will not order his release.

       First, Defendant has not demonstrated “extraordinary and

 compelling reasons” warranting release.            Defendant claims that he

 is at a high risk of serious illness from COVID-19, due to his

 age (67) and several medical conditions, including Type 2

 diabetes, glaucoma, cataracts, hypertension, an enlarged

 prostate, and a prolonged, dry cough.           (See dkt. no. 575 at 4.)

 The Government does not contest that Defendant suffers from these

 conditions.      Defendant admits, however, that he has received both

 doses of the Pfizer COVID-19 vaccine.           (See id. at 5.)     According

 to the CDC, “[c]urrently authorized vaccines in the United States




       7Defendant petitioned the Warden of USP Beaumont for
 compassionate release in December 2020, which the Warden denied
 on January 22, 2021. (See dkt. no. 575-1.)
                                         6
         Case 1:90-cr-00913-LAP Document 597 Filed 08/10/21 Page 7 of 9

are highly effective at protecting vaccinated people against

symptomatic and severe COVID-19,” and “[i]nfections in fully

vaccinated people . . . happen in only a small proportion of

people who are fully vaccinated, even with the Delta variant.”8

Accordingly, the Court finds that Defendant is no longer at high

risk for severe illness caused by COVID-19, and this Court joins

others which have held that such a defendant cannot establish

extraordinary and compelling reasons for his release on that

ground.9     That the vaccine does not eliminate all risk of

infection--as Defendant’s reply seems to imply is the test, (see

dkt. no. 581 at 2-3)--does not change the Court’s conclusion.



     8 Interim Public Health Recommendations for Fully Vaccinated
People, Centers for Disease Control and Prevention,
https://www.cdc.gov/coronavirus/2019-ncov/vaccines/fully-
vaccinated-guidance.html (last updated July 28, 2021).
     9 See, e.g., United States v. Perelda, No. S1 17 Cr. 559
(VB), 2021 WL 2533475, at *2 (S.D.N.Y. June 21, 2021) (“Moreover,
the FDA-approved vaccines are effective against the variants
currently spreading in the United States. Perelda’s full
vaccination means his health conditions that might otherwise
weigh in favor of reducing his sentence do not constitute
extraordinary and compelling reasons warranting an early
release.” (citation omitted)); United States v. Kosic, 18 Cr. 30
(PAC), 2021 WL 1026498, at *2 (S.D.N.Y. Mar. 17, 2021) (finding
no extraordinary or compelling reasons for defendant who had
received one dose of Moderna vaccine, with a second scheduled,
because “[t]hat vaccine is highly effective against COVID-19, and
remains significantly effective against COVID-19 variants”);
United States v. Johnson, No. 94 Cr. 631 (PGG), 2021 WL 640054,
at *5 (S.D.N.Y. Feb. 18, 2021) (“Acknowledging that Defendant's
obesity constitutes a risk factor for contracting the COVID-19
virus, and for a poorer prognosis if infected, Hobby Johnson has
not demonstrated that ‘extraordinary and compelling reasons’
justify his release. . . . The Defendant's vaccination mitigates
the risks that he would otherwise face from the COVID-19
virus.”).
                                       7
       Case 1:90-cr-00913-LAP Document 597 Filed 08/10/21 Page 8 of 9

      And second, even if the Court found that Defendant’s medical

conditions in a fully-vaccinated individual constituted

“extraordinary and compelling reasons” warranting release, the

Court still would not exercise its discretion to release him

because doing so would contravene the § 3553(a) factors.            As

noted above, Defendant was sentenced as a career offender and has

a significant history of serious crime, including narcotics and

firearms offenses.10    In addition, despite receiving a ten-year

sentence after being convicted on a narcotics-conspiracy charge

involving an attempted purchase of two kilograms of heroin,

Defendant committed the instant offenses while on parole.               He

obviously did not learn respect for the law from that prior ten-

year sentence.     Moreover, although Defendant’s obstruction-of-

justice enhancement did not affect his Guidelines range, it does

not change the fact that he induced perjured testimony from two

witnesses.   Accordingly, the Court declines to release Defendant

because his criminal history indicates that he remains a danger

to his community.

IV.   Conclusion

      For the reasons set out above, Defendant’s motion for

compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A) [dkt.




       Defendant’s statement that he “remains incarcerated based
      10

on non-violent drug charges” might technically be correct. (Dkt.
no. 581 at 5.) But his possession of firearms and ammunition as
well his searching with an Uzi for a heroin debtor, at the least,
show a propensity for violence.
                                     8
         Case 1:90-cr-00913-LAP Document 597 Filed 08/10/21 Page 9 of 9

no. 575] is DENIED.       The Clerk of the Court shall mail a copy of

this order to Mr. Barnett.

SO ORDERED.

Dated:       August 10, 2021
             New York, New York


                                     __________________________________
                                     LORETTA A. PRESKA
                                     Senior United States District Judge




                                       9
